              CASE 0:20-cr-00141-DWF-TNL Doc. 64 Filed 04/01/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


United States of America,                                Case No. 20-cr-141 (DWF/TNL)

                           Plaintiff,

v.                                                         ARRAIGNMENT NOTICE
                                                                   &
Lyndon Aukeem Swarn,                                             ORDER

                           Defendant.


           This matter comes before the Court on Defendant Lyndon Aukeem Swarn’s

Motion to Extend Time for Filing Pretrial Motion, ECF No. 62. Defendant has also filed

a Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act, ECF No.

63.        Defendant requests a 30-day extension of time for filing pretrial motions. 1

Defendant states that “[w]ith the completion of independent testing, plea discussions

[have] beg[u]n in earnest,” “have been productive[,] and “may lead to resolution of this

matter without the need to litigate pretrial motions.” ECF No. 62 at 1; see also ECF No.

63 at 1. Defendant further states that the facility in which he is detained “has been on

lockdown” and “he has been unable to review discovery . . . or conduct his own legal

research.”           ECF No. 62 at 1.   The Government has no objection to the requested

extension.

           Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a


1
    See infra n.2.
         CASE 0:20-cr-00141-DWF-TNL Doc. 64 Filed 04/01/21 Page 2 of 4




speedy trial and such continuance is necessary to provide Defendant and his counsel

reasonable time necessary for effective preparation and to make efficient use of the

parties’ resources.

        Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.     Defendant’s Motion to Extend Time for Filing Pretrial Motions, ECF No.

62, is GRANTED

       2.     The period of time from March 25 through May 24, 2021, shall be

excluded from Speedy Trial Act computations in this case.

       3.     The arraignment hearing shall take place before the undersigned on May

24, 2021 at 1:00 p.m., in the Edward J. Devitt Courtroom at the Warren E. Burger

Federal Building and U.S. Courthouse, 316 North Robert Street, SAINT PAUL,

Minnesota.

       4.     All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before April 29, 2021. D.

Minn. LR 12.1(c)(1).      Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of Magistrate Judge Leung.

       5.     Defense counsel shall electronically file a letter on or before April 29,

2021, clarifying the following:

              a.      Whether the presently filed motions shall apply to the
                      superseding indictment;

              b.      Whether any of the presently filed motions are being withdrawn
                      or supplanted by any newly filed motion; and
           CASE 0:20-cr-00141-DWF-TNL Doc. 64 Filed 04/01/21 Page 3 of 4




                 c.       Whether Defendant consents to arraignment and a motion
                          hearing by videoconference.

        6.       Counsel shall electronically file a letter on or before April 29, 2021, if no

motions will be filed and there is no need for hearing.

        7.       All responses to motions shall be filed by May 13, 2021. D. Minn. LR

12.1(c)(2).

        8.       Any Notice of Intent to Call Witnesses shall be filed by May 13, 2021. D.

Minn. LR. 12.1(c)(3)(A).

        9.       Any Responsive Notice of Intent to Call Witnesses shall be filed by May

18, 2021. D. Minn. LR 12.1(c)(3)(B).

        10.      A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

                 a.       The government makes timely disclosures and a defendant pleads
                          particularized matters for which an evidentiary hearing is necessary;
                          or

                 b.       Oral argument is requested by either party in its motion, objection or
                          response pleadings.

        11.      If required, the motions hearing shall take place before the undersigned on

May 24, 2021, 2 at 1:00 p.m., in the Edward J. Devitt Courtroom at the Warren E.

Burger Federal Building and U.S. Courthouse, 316 North Robert Street, SAINT PAUL,

Minnesota.

2
  The prior May 17, 2021 hearing date was set based on General Order No. 26 and the resumption of in-person
hearings in early May. See generally ECF No. 58. Although the motion requests a continuance of “the date by
which pretrial motions are due and all subsequent dates by 30 days,” ECF No. 62 at 1, defense counsel confirmed in
e-mail correspondence with the Court that the requested extension was for filing and briefing criminal motions and
the motions hearing itself need not be set an additional 30 days out.
       CASE 0:20-cr-00141-DWF-TNL Doc. 64 Filed 04/01/21 Page 4 of 4




     12.   TRIAL:

           a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:
                  the following trial and trial-related dates are:

                  All voir dire questions and jury instructions must be submitted to
                  District Judge Donovan W. Frank on or before June 18, 2021.

                  This case must commence trial on June 28, 2021, at 9:00 a.m. before
                  District Judge Donovan W. Frank in Courtroom 7C, Warren E.
                  Burger Federal Building and U.S. Courthouse, 316 North Robert
                  Street, SAINT PAUL, Minnesota.

           b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and
                  other related dates, will be rescheduled following the ruling on
                  pretrial motions. Counsel must contact the Courtroom Deputy
                  for District Judge Frank to confirm the new trial date.



Dated: March 31   , 2021                           s/ Tony N. Leung
                                            TONY N. LEUNG
                                            United States Magistrate Judge
                                            District of Minnesota


                                            United States v. Swarn
                                            Case No. 20-cr-141 (DWF/TNL)
